Citation Nr: 0216902	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to May 
1945 and from May 1946 to January 1961, when he retired from 
active duty in the U.S. Air Force.  He died in December 
1998.  The appellant is claiming benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death, a claim which, if granted, 
would have entitled the appellant to receive dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1310, and which also denied her entitlement 
toDIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant timely filed notice of disagreement and a 
substantive appeal as to both issues.

The Board notes that the appellant has perfected an appeal 
regarding the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318, even though the veteran was not rated totally 
disabled for any period before his death.  Effective August 
23, 2001, the Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug.16, 2001).  In 
that decision, the Federal Circuit directed the Department 
to conduct expedited rulemaking to either explain why 
certain regulations (38 C.F.R. §§ 3.22 and 20.1106) are 
inconsistent on the issue of "hypothetical entitlement" to a 
total rating before the veteran's death, or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking and final 
action by the Federal Circuit Court.

FINDINGS OF FACT

1.  The veteran died in December 1998, at the age of 76.  
The certificate of death lists the immediate cause of death 
as ventricular tachycardia of several minutes in duration, 
due to severe metabolic acidosis, due to acute renal 
failure, due to septic shock, due to disseminated 
intravascular coagulopathy, the latter conditions of several 
days' duration.  Adenocarcinoma duodenum, coronary artery 
disease, and jaundice are listed as other significant 
conditions contributing to death but not related to the 
immediate cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for postoperative tonsillectomy (performed in 
1941).

3.  The medical evidence of record indicates that the 
conditions which caused or contributed to the veteran's 
death were not manifested during military service or shown 
within one year following service, and that the medical 
conditions associated with the cause of the veteran's death 
were initially shown many years after service.

5.  The preponderance of the probative and competent 
evidence of record establishes that the veteran's death was 
not caused by any disability which was incurred in or 
aggravated by service.


CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may any disease involved in the veteran's death 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1310 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings regarding any of the disorders which 
caused or contributed to his death, including 
cardiovascular-renal disorders.  In a report of medical 
examination completed in August 1960 in preparation for his 
retirement from service, the veteran's blood pressure was 
reported to be 138/82, his chest X-ray was negative, his EKG 
(electrocardiogram) was within normal limits, and all his 
pertinent body systems were evaluated as clinically normal.

Following service in 1967, he filed a formal claim of 
entitlement to service connection for a back disorder.  
During a VA medical examination conducted in July 1967, in 
association with his claim, it was noted that the veteran 
had "absolutely" no complaints other than those related to 
his back.  Examination of the cardiovascular system revealed 
that there was no neck vein distention at forty-five 
degrees.  All peripheral pulses were palpable and equal 
bilaterally without bruits.  There were no thrusts, thrills, 
rubs, or murmurs.  There was no cyanosis, clubbing, or 
edema.  The blood pressure was 150/88.  Examination of his 
digestive system revealed that the abdomen was flat.  The 
liver, kidneys, and spleen were not palpable.  There were no 
masses or tenderness, and the bowel sounds were normal.  X-
rays of the chest revealed negative findings. 

In a September 1967 rating decision, the RO denied 
entitlement to service connection for a back disability and 
granted entitlement to service connection for a 
postoperative tonsillectomy, with a zero percent disability 
evaluation.

On December 31, 1998, the veteran died.  The certificate of 
death lists the immediate cause of death as ventricular 
tachycardia, due to severe metabolic acidosis, due to acute 
renal failure, due to septic shock, due to disseminated 
intravascular coagulopathy.  In noting the time interval 
between the onset of those conditions and the patient's 
death, the certifying physician indicated "minutes" for the 
first listed condition, and "days" for the others.  Other 
significant conditions contributing to death but not related 
to the immediate cause of death were noted to be 
adenocarcinoma duodenum, coronary artery disease, and 
jaundice.  It was further reported that the veteran had 
undergone a Whipple pancreaticoduodenectomy operation on 
December 19, 1998, which was 12 days before he expired, in 
the hospital.

In February 1999, the appellant filed a formal claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In March 1999, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and also noted that basic entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 was not 
established.  The RO concluded that the evidence received in 
connection with the appellant's claim failed to establish 
any relationship between the veteran's military service and 
the disorders which had caused or contributed to his death.  
The appellant subsequently perfected an appeal.

In May 1999, the appellant submitted a written statement 
from P. Poor, M.D., the veteran's former private physician.  
In his statement, Dr. Poor noted that the veteran had been 
under his care for pre-existing hypertension, 
hyperlipidemia, and a remote inferior wall myocardial 
infarction.  He noted further that in November 1998 the 
veteran had presented with painless jaundice and was 
subsequently diagnosed with adenocarcinoma of the duodenum.  
In addition, he underwent a Whipple operation for resection 
of a mass, and died of postoperative complications.  
Specifically, the physician noted that the veteran had 
developed septic shock, acute renal failure, and a 
disseminated, intravascular coagulopathy, and then expired 
due to cardiac arrest.  

In addition, in May 1999 the appellant submitted a 
handwritten statement signed by Dr. Poor and dated in March 
1999.  The statement reads as follows:

"Patient's records and history demonstrate 
his hypertension was service related and 
dates back to the 1940s".

The file contains a written statement from the appellant's 
sister dated in May 1999.  In her statement, she noted that 
in December 1955 she had been a witness to the veteran 
having severe chest pains.  She stated that a doctor 
verified that the veteran had had a heart attack.  

In a written statement received by the RO in May 1999 and 
accepted in lieu of VA Form 9 (substantive appeal), the 
appellant disclosed that she had become aware that the 
veteran had high blood pressure after they were married in 
1947.  At that time he was stationed at Mather Field, 
Sacramento.  She noted that the veteran was a crew chief on 
airplanes and that he had told her that each time prior to 
taking up the airplane, the officer would have him to lie 
down ten to fifteen minutes because his blood pressure was 
too high.  She noted that that information had not been 
recorded at any time.  She noted further that in December 
1955 her sister was present when the veteran experienced 
intense chest pains.  She stated that the doctor who was 
called that evening confirmed that the veteran had had a 
heart attack.  She indicated that that doctor is now 
deceased. 

In the June 1999 supplemental statement of the case (SSOC), 
the RO continued to deny the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and to DIC under the provisions of 
38 U.S.C.A. § 1318.

In a letter dated in August 2000, the RO advised the 
appellant as to what the evidence must show in order to 
substantive her claim.  In addition, the RO requested that 
she ask Dr. Poor to forward the veteran's treatment records.  
Specifically requested were those records that would support 
Dr. Poor's statement of March 1999.  There has been no 
response to that letter received.

I.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete to 
the extent possible.  By virtue of the statement of the case 
(SOC) of April 1999, the SSOCs of June 1999 and August 2002, 
and correspondence provided by the RO, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, she has also 
been given notice that VA has a duty to assist her in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  In this 
regard, the Board notes the letter issued February 2001 in 
which the RO advised her that VA would obtain medical 
records that she identified on her behalf.  In fact, the 
appellant responded that she had already sent information 
regarding the veteran's heart condition and she also 
referred to the veteran's service medical records.  The 
Board notes that the information referred to by the 
appellant is already a part of the claims folder.

However, in an August 2000 letter to the appellant, the RO 
specifically requested treatment records from Dr. Poor that 
would support his statement of March 1999 that the veteran 
had hypertension related to service.  The appellant has not 
responded to that request.  Accordingly, the Board believes 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed to 
substantiate her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (now codified as amended at 38 U.S.C.A. § 5103 (2002)).  
It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for the cause of 
the veteran's death.

The Board notes that, although the RO initially adjudicated 
and denied the appellant's claim on the basis that it was 
not well grounded, it subsequently adjudicated her claim on 
the merits pursuant to the VCAA, and therefore there is no 
prejudice to the appellant in that regard.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that [an appellant] need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Service connection for cause of death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as cardiovascular-renal 
disease when manifest to a compensable degree within one 
year after the veteran's separation from military service, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The appellant essentially contends that the veteran had high 
blood pressure and had suffered a heart attack during 
service, and that these disorders were related to the 
conditions that caused his death.

As noted above, the veteran died in December 1998, less than 
two weeks following surgery for cancer in his digestive 
system.  The causes of death were listed as ventricular 
tachycardia, of minutes' duration, due to severe metabolic 
acidosis, due to acute renal failure, due to septic shock, 
due to disseminated intravascular coagulopathy, all of days' 
duration, with adenocarcinoma duodenum, coronary artery 
disease, and jaundice stated on the death certificate to be 
significant contributory conditions.  During his life, the 
veteran was service connected for a single, noncompensable 
disability, postoperative tonsillectomy.

Having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
evidence of record demonstrates that the veteran's death was 
not the result of a disability that was incurred in or 
aggravated by active military service.  The Board also 
observes that there is no competent medical evidence that 
the cardiovascular-renal disorders that caused or 
contributed to the cause of the veteran's death were 
manifested either during service or within the one-year 
presumptive period found in 38 C.F.R. § 3.309(a).  

The Board has found the most probative evidence of record to 
be the veteran's service medical records, the VA examination 
of July 1967, and the veteran's certificate of death.  The 
record reflects that his service medical records are 
entirely negative for any of the conditions that caused his 
death.  The VA examination report shows that he essentially 
had normal cardiovascular and digestive systems 
examinations, and his chest X-ray showed negative findings.  
In fact, it was noted in the report that the veteran had 
absolutely no complaints other than those related to his 
back. 

In support of her claim, the appellant submitted two 
statements from Dr. Poor.  In the January 1999 statement, he 
clarified the veteran's medical history.  He essentially 
indicated that he treated that veteran for some of the 
disorders that contributed to his death.  He did not 
establish a relationship between those diseases that caused 
or contributed to the veteran's death and any period of the 
veteran's active military service.  

However, in the March 1999 handwritten note by Dr. Poor, he 
asserted, without any documentation, that the veteran had 
hypertension that was service-related.  To the extent that 
Dr. Poor is suggesting that the alleged service-related 
hypertension was a factor that contributed to the veteran's 
death, such an assertion is not established in the record.  
Hypertension is not listed on the death certificate as an 
immediate or contributing cause of the veteran's death.  
Even if the Board were to assume, arguendo, that 
hypertension was a factor related to the cause of the 
veteran's death, there still is no basis for a grant of 
service connection for hypertension.  The service medical 
records are devoid of any complaints or findings of 
hypertension during service.  Nor was it shown during the 
first year following service; and, the appellant's assertion 
that the veteran had hypertension during service is not 
sufficient competent evidence for the purpose of showing a 
nexus between the veteran's alleged hypertension disorder 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, Dr. Poor's conclusory statement that the 
veteran had hypertension related to service has little 
probative value, as there is no indication that he conducted 
a review of the veteran's medical records, including the VA 
claims folder; nor did he provide a detailed rationale for 
his opinion. 

It appears that the appellant may sincerely believe that a 
heart attack that she and her sister claimed the veteran had 
during service somehow contributed to his death.  It is well 
established, however, that laypersons are not considered 
capable of opining, no matter how sincerely, that a 
disability was in any way related to the veteran's death.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu, supra; Moray v. Brown, 5 Vet. App. 
211 (1993).  

The Board is cognizant that the veteran's certificate of 
death lists ventricular tachycardia due to severe metabolic 
acidosis due to acute renal failure due to septic shock due 
to disseminated intravascular coagulopathy as the immediate 
causes of the veteran's death.  The certificate also lists 
adenocarcinoma duodenum, coronary artery disease, and 
jaundice as conditions contributing to death but not related 
to the immediate cause of death.  The Board will address the 
question of whether the any of the disorders that caused or 
contributed to the veteran's death was as a result of 
service.

The veteran's service medical records are entirely negative 
for any complaints or treatment for cardiovascular-renal 
problems, especially those that caused or contributed to his 
death.  In a August 1960 report of medical examination 
completed for retirement, the veteran's heart was 
specifically found to be normal and there was no indication 
of any type of renal disorder.  His post-service medical 
records show no evidence of any of the disorders that caused 
or contributed to his death prior to an examination by his 
private physician in November 1998, more than thirty-five 
years following service.  There is no competent medical or 
other evidence of record suggesting that the conditions that 
caused or contributed to his death were related to his 
military service.  Thus, in light of the lack of any such 
cardiovascular-renal complaints in service, and because 
there is no medical evidence of such cardiovascular-renal 
disability for more than thirty-five years after service, 
the Board concludes that the preponderance of the evidence 
is against finding that the veteran's death was the result 
of a disability incurred in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's death was related to a disability incurred in 
service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, as discussed in detail 
above, the veteran's service medical records are negative 
for any complaints or findings regarding any of the 
conditions that caused or contributed to his death.  The 
earliest evidence of any such disorders are not referenced 
in the record until approximately one month prior to the 
veteran's death in 1998.  In light of this record, the Board 
believes that any opinion obtained regarding a relationship 
between the conditions that caused his death and his 
military service would be based on sheer speculation, and, 
based upon this record and the VCAA, is not necessary for 
the Board to reach a decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would 
be of no probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting 
that the "Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years 
following appellant's separation from service and who 
necessarily relied on history related by appellant").  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case, or other development efforts to obtain such an 
opinion, is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. at 546; Sabonis v. Brown, 6 Vet. App. at 430. 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence 
establishes that the veteran's death was not caused by a 
disability incurred in or aggravated by service, and may not 
be presumed to have been so caused.  Thus, with all due 
sympathy for the appellant in regard to the loss of her 
husband, the veteran, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

